■ — Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Certain findings of fact disapproved and reversed. Memorandum: The evidence indicates that the claimant sustained damages by reason of the State’s failure to furnish suitable bricks and because of the delay in furnishing the same. The evidence, however, is insufficient to sustain the award of $20,000 for the excess cost of laying the brick or to sustain the award of $3,039.80 for overhead during the period of delay. All concur. (The judgment awards claimant damages on a claim against the State under a construction contract.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.